Citation Nr: 0732095	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated as zero percent disabling prior to May 2, 2003, 
rated 30 percent from May 2, 2003, to November 3, 2003, rated 
as 20 percent disabling from November 4, 2003, to September 
13, 2006, and rated as 50 percent disabling from September 
14, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to November 
1958.  

This case was initially before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Newark, New Jersey, (hereinafter RO).  
The case was remanded for additional development in May 2006 
and February 2007 and is now ready for appellate review. 


FINDINGS OF FACT

1.  VA audiometric testing on September 10, 2002, 
demonstrated hearing acuity at Level I in the right ear and 
level VI in the left ear. 

2.  VA audiometric testing on May 2, 2003, demonstrated 
hearing acuity at Level VI in the right and left ears. 

3.  VA audiometric testing on November 4, 2003, demonstrated 
hearing acuity at Level V in the right ear and level VI in 
the left ear.  

4.  VA audiometric testing on September 14, 2006, 
demonstrated hearing acuity at Level VII in the right ear and 
Level IX in the left ear. 

5.  VA audiometric testing on April 5, 2007 demonstrated 
hearing acuity at Level VI in the right ear and Level VII in 
the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to May 2, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).    

2.  For the period between May 2, 2003, and November 3, 2003, 
the criteria for a rating in excess of 30 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 
(2007).    

3.  For the period between November 4, 2003, to September 13, 
2006, the criteria for a rating in excess of 20 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 
(2007). 

4.  For the period beginning September 14, 2006, the criteria 
for a rating in excess 50 percent for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
The Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  Id.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

The Schedule provides a table for rating purposes (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a State-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

In certain situations, the Schedule provides for rating 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2006).  If the puretone threshold is greater than 55 
decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest numeral for consideration.  Each 
ear is evaluated separately.  Id. 

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  

Service connection for defective hearing was granted by an 
April 1960 rating decision.  A noncompensable rating was 
assigned.  In June 2002, the veteran submitted a claim for an 
increased rating for bilateral hearing loss, and he was a 
afforded a VA audiological evaluation in connection with this 
claim in September 2002, at which time pure tone thresholds, 
in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
55
15
65
65
75
LEFT
62
25
75
70
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 72 percent in the left ear.  The 
findings from these examinations reflect Level I  hearing in 
the right ear and Level VI hearing in the left ear under 
38 C.F.R. §§ 4.85, 4.86 DC 6100.  (Exceptional hearing loss 
was demonstrated in the left ear as described by 38 C.F.R. 
§ 4.86, and acuity in the left ear under these provisions is 
at Level VI).  These findings represent noncompensable 
hearing loss under Table VII, and the September 2002 rating 
decision which gave rise to this appeal continued the 
noncompensable rating for defective hearing that had been in 
effect since the April 1960 rating decision. 

Thereafter, the veteran was afforded a VA hearing aid 
evaluation in May 2, 2003, which, as interpreted by a VA 
audiologist who reviewed the findings from this testing in 
April 2007, revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
64
30
80
70
75
LEFT
68
30
85
75
80

Exceptional hearing loss as defined by 38 C.F.R. § 4.86 is 
shown in both ears, and with application of this regulation, 
hearing acuity was demonstrated at Level VI in both ears.  
These findings represent entitlement to a 30 percent rating 
for hearing loss under Table VII

As the RO first had the benefit of an interpretation of the 
May 2, 2003, testing, as a result of the April 2007 medical 
opinion, it determined in a June 2007 rating decision that 
the criteria for a 30 percent rating for bilateral hearing 
loss effective from May 2, 2003, were met.  Review of the 
record does not reveal clinical findings  demonstrating 
entitlement to a 30 percent rating for bilateral hearing loss 
under Table VII prior to May 2, 2003.  As such, a compensable 
rating for bilateral hearing loss prior to that time may not 
be assigned.  38 C.F.R. § 3.400(o).   

The June 2007 rating decision also determined that the proper 
rating for assignment for bilateral hearing loss effective 
from November 4, 2004, was 20 percent.  This determination 
was based on review of a VA audiological evaluation on that 
date that showed tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
56
20
70
65
70
LEFT
63
25
80
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 68 percent in the left ear.  
Exceptional hearing loss as defined by 38 C.F.R. § 4.86 is 
shown in both ears, and with application of this regulation, 
hearing acuity was demonstrated at Level V in the right ear 
and Level VI in the left ear.  These findings represent 
entitlement to a 20 percent rating for hearing loss under 
Table VII.  

Review of the evidence dated between May 2, 2003, and 
November 3, 2003, reveals no evidence of audiometric findings 
which would warrant a rating in excess of 30 percent, and the 
RO correctly interpreted the May 2, 2003, clinical findings 
as demonstrating entitlement to a 30 percent rating under 
Table VII.  As such, the criteria for a rating in excess of 
30 percent for bilateral hearing loss for the period from May 
2, 2003, to November 3, 2003, are not met.  See Lendenmann, 
Massey, supra.  As the audiometric testing on that date 
demonstrated that the veteran's hearing loss warranted a 20 
percent evaluation, the Board also finds that the assignment 
of a 20 percent rating for bilateral hearing loss from 
November 4, 2003, was appropriate, as the evidence showed 
that the veteran was no longer entitled to a 30 percent 
rating as of that date.  

With respect to the reduction in the rating from 30 to 20 
percent effective from November 4, 2003, the veteran's 
representative in his September 2007 presentation to the 
Board argued that the VA has not demonstrated "sustained 
improvement" in hearing loss to warrant this reduction.  
This appears to be tantamount to an argument that the 
principles with regard to rating reductions codified at 
38 C.F.R. §§ 3.105(e) and 3.344 are applicable with respect 
to the assignment of the 20 percent rating, and that these 
principles were complied with.  Addressing this argument, the 
Board notes that as the 30 percent rating had been in effect 
for only six months, the principles with respect to rating 
"reductions" codified at 38 C.F.R. § 3.344 are not for 
application.  See 38 C.F.R. § 3.344(c).  Under the 
circumstances of this case, the Board does not otherwise view 
the manner in which the RO has evaluated the veteran's 
bilateral hearing loss effective from November 4, 2003, as 
representing a "reduction or discontinuance of compensation 
payments currently being made"(emphasis added) so as to 
warrant application of the provisions of 
38 C.F.R. § 3.105(e).  Instead, the ratings that have been 
assigned merely reflect the correct "mechanical" 
application of the rating criteria to the clinical evidence 
of record for particular periods of time.  See Lendenmann, 
Massey, supra.  As such, while the Board has considered the 
contention of the veteran's representative, the Board finds 
that the RO properly assigned a 20 percent rating for 
bilateral hearing effective from November 4, 2003. 

Following the 20 percent rating assigned for bilateral 
hearing loss effective from November 4, 2003, the RO assigned 
a 50 percent rating for bilateral hearing loss effective from 
September 14, 2006, after an audiological evaluation on that 
date demonstrated pure tone thresholds, in decibels, as 
follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
59
15
70
70
80
LEFT
65
25
80
75
80

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 44 in the left ear.  Again, 
exceptional hearing loss as defined by 38 C.F.R. § 4.86 is 
shown in both ears, and with application of this regulation, 
hearing acuity was demonstrated at Level VII in the right ear 
and Level IX in the left ear.  These findings represent 
entitlement to a 50 percent rating for hearing loss under 
Table VII.  

After November 4, 2003, and prior to the September 14, 2006, 
audiometric testing, the record does not reveal any 
audiometric findings demonstrating entitlement to a rating in 
excess of 20 percent under Table VII.  As such, for the 
period between November 4, 2003, and September 13, 2006, the 
criteria for a rating in excess of 20 percent for bilateral 
hearing loss are not met.  See Lendenmann, Massey, supra.  As 
it was not until the audiometric testing on that date that 
the record demonstrated that the criteria for a 50 percent 
rating for bilateral hearing loss were met, the RO was 
correct in assigning an effective date of September 14, 2006, 
for the 50 percent rating for bilateral hearing loss.  
38 C.F.R. § 3.400(o).   

With respect to entitlement to a rating in excess of 50 
percent for bilateral hearing loss, VA audiometric testing on 
April 5, 2007, demonstrated improved hearing acuity at Level 
VI in the right ear and Level VII in the left ear.  Such 
hearing would not demonstrate a 50 percent rating under Table 
VII, much less entitlement to a rating in excess of 50 
percent.  As for referral for extraschedular consideration, 
in the absence of any evidence that reflects that the 
veteran's bilateral hearing loss is so exceptional or unusual 
that the regular schedular criteria are inadequate to rate 
this disability, referral for consideration of an 
extraschedular rating is not in order.

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  The veteran has been sent letters in 
October 2003, May 2006, and August 2006 advising him of the 
information necessary to substantiate his claim and how 
disability ratings and effective dates are determined.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO has 
explained to the veteran the bases for the ratings it has 
assigned and afforded him the opportunity to present 
information and evidence in support of the claim.  There is 
no indication that any additional notice or development would 
aid the veteran in substantiating this claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Thus, any deficiency of notice or 
of the duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Therefore, the 
Board may consider the merits of the claim, as has been 
accomplished above.

ORDER

A compensable rating for bilateral hearing loss prior to May 
2, 2003, is denied. 

A rating in excess of 30 percent for bilateral hearing loss 
for the period between May 2, 2003, and November 3, 2003, is 
denied.  

A rating in excess of 20 percent for bilateral hearing loss 
for the period between November 4, 2003, and September 13, 
2006, is denied.  

A rating in excess of 50 percent for bilateral hearing loss 
for the period beginning September 14, 2006, is denied.  


___________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


